Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 15, 2014

The Court of Appeals hereby passes the following order:

A14D0424. LONNY IRELAND v. THE STATE.

      On April 4, 2014, the trial court denied Lonny Ireland’s motion for
resentencing. On June 19, 2014, Ireland filed this application for discretionary
appeal. We lack jurisdiction.
      A discretionary application must be filed within 30 days of entry of the order
at issue. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420 SE2d 393) (1992).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State,
190 Ga. App. 734 (380 SE2d 57) (1989). Here, Ireland filed his application 76 days
after entry of the trial court’s order denying his motion for resentencing.1
Accordingly, the application is untimely, and it is hereby DISMISSED for lack of
jurisdiction.




      1
        After the trial court denied his motion for resentencing, Ireland filed a motion
for reconsideration. The court denied that motion on May 6, 2014. The motion for
reconsideration did not extend the time to appeal from the trial court’s April 4 order,
and the order denying that motion is not subject to appellate review. See Bell v.
Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000). Moreover, Ireland’s
application would also be untimely from the order denying his motion for
reconsideration.
Court of Appeals of the State of Georgia
                                 07/15/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.